Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the methodclaims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1, 2, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al.(US 2014/0333855 A1)(herein after Park) in view of Yin et al.(US 2020/0033976 A1)(herein after Yin).
Regarding claim 1, Park teaches a touch-sensing panel(touch sensor, Para-3), comprising: 
a substrate(second transparent substrate 12, fig.5, Para-67), comprising an active area and a peripheral area(fig.9)(it is needless to mention that electrode wirings go through peripheral area and both driving electrodes and sensing electrodes are in active area);

a first mesh pattern(second electrode pattern 22, fig.1), wherein the first mesh pattern(22)is disposed on the substrate (12, fig.6) and located in the active area(fig.5);

an insulating layer(adhesive layer 40, first transparent substrate 11, fig.5, Para-67), disposed on the first mesh pattern(22); and

a second mesh pattern(first electrode pattern 21, fig.1), located in the active area(fig.9), wherein at least a part of the second mesh pattern(21) is disposed on the insulating layer(11, 40, fig.5);

wherein each of the first mesh pattern(22) and the second mesh pattern(21) comprises a plurality of mesh lines(fig.1, Para-18, 72, 80), a reflectivity of a surface of one of the first mesh pattern(22) and the second mesh pattern(21) is smaller than a reflectivity of a surface of the other of the first mesh pattern and the second mesh pattern(Para-21:the first electrode layer may have lower reflectivity than the second electrode layer), [and a width of each of the mesh lines of the one of the first mesh pattern and the second mesh pattern is greater than a width of each of the mesh lines of the other of the first mesh pattern and the second mesh pattern].

Nevertheless, Park is not found to teach expressly the touch-sensing panel, wherein a width of each of the mesh lines of the one of the first mesh pattern and the second mesh pattern is greater than a width of each of the mesh lines of the other of the first mesh pattern and the second mesh pattern.

However, Yin teaches a touch-sensing display device, wherein 

a width(line width) of each of the mesh lines of the one of the first mesh pattern(first touch electrode 031 or second touch electrode 032) and the second mesh pattern(second touch electrode 032 or first touch electrode 031) is greater than a width of each of the mesh lines of the other of the first mesh pattern (first touch electrode 031 or second touch electrode 032)  and the second mesh pattern(second touch electrode 032 or first touch electrode 031)(Para-10, 94).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Park with the teaching of Yin to include the feature in order to save fabrication cost and improve fabrication efficiency.
Regarding claim 2, Park as modified by Yin teaches the touch-sensing panel according to claim 1, wherein: the reflectivity of the surface of the first mesh pattern is smaller than the reflectivity of the surface of the second mesh pattern(Para-21, Park), and the width of each of the mesh lines of the first mesh pattern is greater than the width of each of the mesh lines of the second mesh pattern(Para-10, 94, Yin)(examiner interprets in a way that different electrodes made by same material and having same length and thickness, electrode having greater width would reflect more than the electrode having lower width).

Claim 7 is rejected for the same reason as mentioned in the rejection of claim 2, since claim 7 recites the same limitations as in claim 2, the only difference is that limitation, first mesh pattern is replaced by second mesh pattern and vice versa. 

Regarding claim 11, Park as modified by Yin teaches the touch-sensing panel according to claim 7, wherein when a user performs a touch operation on the touch-sensing panel, the user is located on a side of the substrate where the first mesh pattern and the second mesh pattern are disposed(figs.3-6, Park)(it is obvious that user usually are on the top side of the display panel/substrate, unless stated, where touch sensing electrodes are disposed).
Regarding claim 12, Park as modified by Yin teaches the touch-sensing panel according to claim 12, wherein the mesh lines of the first mesh pattern form a plurality of first touch electrodes, and the mesh lines of the second mesh pattern form a plurality of second touch electrodes(figs.1&9, Park).

8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al.(US 2014/0333855 A1) in view of Yin et al.(US 2020/0033976 A1) and further in view of Liu(US 2020/0356258 A1).

Regarding claim 6, Park as modified by Yin teaches the touch-sensing panel according to claim 2, wherein when a user performs a touch operation on the touch-sensing panel, the user is located on a side of the substrate that [faces] away from the first mesh pattern and the second mesh pattern(figs.3-5, Park).

Nevertheless, Park as modified by Yin is not found to teach expressly the touch-sensing panel, wherein when a user performs a touch operation on the touch-sensing panel, the user is located on a side of the substrate that faces away from the first mesh pattern and the second mesh pattern.

However, Liu teaches multi-purpose input device, wherein a user performs a touch operation on rear side of the touch panel away from the side of the substrate(fig.7).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Park further with the teaching of Liu to include the feature in order to enter touch input from the rear side of the touch panel. 

9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al.(US 2014/0333855 A1) in view of Yin et al.(US 2020/0033976 A1) and further in view of Lee et al.(US 2016/0109980 A1)(herein after Lee).

Regarding claim 13, Park as modified by Yin teaches the touch-sensing panel according to claim 1, wherein the mesh lines of the first mesh pattern form a plurality of first touch electrodes(22, fig.1), a plurality of second touch electrodes(21, fig.1, Park), and a plurality of connecting lines(fig.1, Park), [and the mesh lines of the second mesh pattern form a plurality of bridging lines], wherein two of the first touch electrodes(22, Park) that are adjacent to each other are electrically connected to each other via at least one of the connecting lines(fig.2), [and two of the second touch electrodes that are adjacent to each other are electrically connected to each other via at least one of the bridging lines].

Nevertheless, Park as modified by Yin is not found to teach expressly the device, wherein the mesh lines of the second mesh pattern form a plurality of bridging lines, and two of the second touch electrodes that are adjacent to each other are electrically connected to each other via at least one of the bridging lines.

However, Lee teaches an in-cell touch panel, wherein 

the mesh lines of the second mesh pattern form a plurality of bridging lines(B, fig.8 and also fig.23), two of the first touch electrodes(Tx1 or Tx2; Rx1 or Rx2) that are adjacent to each other are electrically connected to each other via at least one of the connecting lines(fig.8), and two of the second touch electrodes that are adjacent to each other are electrically connected to each other via at least one of the bridging lines(B, fig.8, Para-78).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Park further with the teaching of Lee to include the feature in order to provide a capacitive touch panel, where the electrodes of the capacitive touch panel include a conductive mesh layer to ensure better performance, thereby solving the high-impedance issues of the conventional capacitive touch panel owing to ITO.

Allowable Subject Matter

10.	Claims 3-5, and 8-10 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	The following is a statement of reasons for the indication of allowable subject matter:  

Claim 3: None of the cited prior arts, on record, alone or in combination provide a reasonable motivation to fairly teach or suggest applicants’ invention, “the touch-sensing panel according to claim 2, wherein: each of the mesh lines of the first mesh pattern comprises a first metal layer and a low-reflectivity layer, the low-reflectivity layer is located between the first metal layer and the substrate, each of the mesh lines of the second mesh pattern comprises a second metal layer, wherein a reflectivity of the low-reflectivity layer is smaller than a reflectivity of a surface of the first metal layer that faces the substrate and a reflectivity of a surface of the second metal layer that faces the insulating layer”.

Claim 8: None of the cited prior arts, on record, alone or in combination provide a reasonable motivation to fairly teach or suggest applicants’ invention, “the touch-sensing panel according to claim 7, wherein: each of the mesh lines of the first mesh pattern comprises a first metal layer, each of the mesh lines of the second mesh pattern comprises a second metal layer and a low-reflectivity layer, the second metal layer is located between the low-reflectivity layer and the insulating layer, wherein a reflectivity of the low-reflectivity layer is smaller than a reflectivity of a surface of the first metal layer that faces away from the substrate and a reflectivity of a surface of the second metal layer that faces away from the insulating layer”.

Claims 4, 5, 9, and 10 are objected to because of their dependency on the objected base claims respectively.

Examiner Note
12.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicants fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692